 420DECISIONSOF NATIONALLABOR RELATIONS BOARDLos Angeles Paper Handlers Union No. 3, Internation-al Printing Pressmen and Assistants'Union of NorthAmerica,AFL-CIO (J. W. Clement,Pacific PressDivision)and William F. Dauphine.Case 21-CB-3568February 5, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDBROWNOn August 28, 1970, Trial Examiner George Chris-tensen issuedhis Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engagingin certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmativeaction, asset forth in the at-tached Trial Examiner's Decision. Thereafter, Re-spondent filed exceptions to the Trial Examiner's De-cision andsupporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner, as modified below.The Trial Examiner found that Respondent violat-ed Section 8(b)(1)(A) of the Act by its January 15,1970, letter to Dauphine threatening to cause his em-ployer to discharge him, and violated Section 8(b)(2)by its February 4, 1970, request that his employerdischarge him, because of his failure to pay to Res-pondent a sum purporting to the dues but to which,as the Trial Examiner found, Respondent was notentitled because it had not offered to restore Dau-phine to full good-standing membership. Respondentdoes not except to these findings, and they are adopt-edpro forma.Respondent excepts only to that portion of the rem-edy requiring it to expunge or otherwise correct anyrecords purporting to show any dues delinquenciesagainstDauphine for any months for which he tend-ered or tenders dues and any months he was or con-tinues to be denied full good-standing membership inRespondent and to withdraw its October 1969 andJanuary 15, 1970, demands for dues.Respondent contends that these provisions of theremedy constitute an invasion of internal union af-fairs proscribed by the proviso to Section 8(b)(1)(A).We find no merit in this contention. By its terms, theproviso is limited to Section 8(b)(1)(A), and has noeffect on the Board's power to formulate a properremedy for a violation of Section 8(b)(2). Moreover,the proviso goes only tolegitimate internal union af-fairs, not unfair labor practices such as those whichhave been foundin this caseand as to which theRespondent has not excepted.' Where such a remedyis necessary to effectuate the policies of the Act, theBoard has exercised its authority to order mattersexpunged from union records.2We are persuaded, however, that such a remedy isnot necessary or appropriate in this case. In our view,these provisions go beyond the violations found,which will be adequately remedied by an order toceaseand desist from the conduct found to be unlaw-ful and to withdraw Respondent's threat of, and re-quest for, Dauphine's discharge for failure to pay ortender monthly dues for any period during which hewas or continues to be denied full good-standing un-ion membership. On the facts presentedin this case,therefore, we find it unnecessary and inappropriate torequire Respondent to change its internal records orwithdraw its demands for dues.So long asRespon-dent takes no action affecting Dauphine's employ-ment for improperly claimed dues delinquenciesduring periods as described above, no policies of theAct will have been violated. Thus, our order has theeffect of giving Respondent a choice between restor-ing Dauphine to full good-standing membership andrelinquishing its right to condition his employment onpayment of dues. We believe it unnecessary to force,as our colleague's proposed order would do, restora-tion of Dauphine to good-standing membership.ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended,the NationalLabor Rela-tions Board adopts as itsOrder theRecommendedOrder of the Trial Examiner as modified below andhereby orders that the Respondent,Los Angeles Pa-per Handlers.Union No.3, International PrintingPressmen and Assistants'Union of North America,AFL-CIO,its officers,agents, successors,and repre-sentatives,shall take the action set forth in the TrialExaminer'sRecommended Order, as so modified:1.Delete paragraph 3(a) of the Recommended Or-der.2.Delete the old paragraph3(b) of the Recom-mended Order and substitute the following as a newSee SanFrancisco-Oakland Mailers'UnionNo. 18, ITU(Northwest Pub-lications,Inc.),172 NLRB No. 252.'SanFrancisco-OaklandMailers'Union,supra,Toledo Locals Nos. 15-Pand 272,Lithographers(Toledo BladeCo),175 NLRB No 173;New MexicoCarpenters Council(AS.Horner),176 NLRB No 105, 177 NLRB No 76;Sheet MetalWorkers Local49 (General Metal Products),178 NLRB No 24,DallasMailers Union(Dow Jones Co),181NLRB No. 49.188 NLRB No. 64 LOS ANGELES PAPER HANDLERS UNION NO. 3paragraph 3(a) and reletter the remaining paragraph'saccordingly."(a) Inform Dauphine by letter of its withdrawal ofits January 15, 1970, threat."3. In footnote 12 of the Trial Examiner's Decision,substitute "20" for "10" days.4. Substitute for the notice attached to the TrialExaminer's Decision the notice to members attachedhereto.CHAIRMAN MILLER,dissenting in part:I do not agree that an expungement remedy is im-proper in this case. I find no legitimate reason forRespondent to continue to keep a record of clearlyimproper entries on its books.On the other hand, the record has shown that Res-pondent has evidenced a proclivity for utilizing suchbasis for illegal threats jeopardizing Dauphine's em-ployment. If we wish effectively to prevent furtherunlawful attacks of this kind, we should eliminate theinstrumentality for the attacks. Respondent should, inmy view, be required to expunge the improper entriesfrom its records.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor RelationsBoard found that we violated the law and ordered usnot to do certain things, to do other things, and to postthisNotice informing you of the Board's Order.We therefore wish to inform you that:WE WILL NOT threaten William M. Dauphinewith discharge under our union-securaty agree-ment witJ.W. Clement, Pacific Press Division,for failing to pay dues, assessments, or fineswhich we are not entitled to receive covering pe-riods during which we denied him the rights andprivileges of full goodstanding membership inour organization.WE WILL NOT attempt to cause, or cause, J. W.Clement, Pacific Press Division, to dischargeDauphine under that union-security agreementunless and until he becomes delinquent in duespayments for months following our reinstatinghim to full good-standing membership in our or-ganization, including releasing him from "Co-ventry" and restoring his rights to attend ourmeetings, participate in our discussions, votes,and elections, and associate and converse withour members.WE WILL inform Dauphine by letter of ourwithdrawal of our January 15, 1970, threat to421cause his discharge for not paying money towhich we were not entitled; and WE WILL informJ.W. Clement, Pacific Press Division, by letter ofour withdrawal of our February 4, 1970, requestfor Dauphine's discharge under our union-secu-rity agreement with it because of his failure topay such sums.Los ANGELES PAPER HANDLERSUNION No. 3,INTERNATIONALPRINTING PRESS-MEN ANDASSISTANTS'UNION OFAMERICA. AFL-CIO(LaborOrganization)DatedByNORTH(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,EasternColumbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner: On April 30, 1970,the Examiner held a hearing at Los Angeles, California, totry issues raised by a complaint issued on March 17, 1970,alleging that the Los Angeles Paper Handlers Union No. 3,International PrintingPressmenand Assistants' Union ofNorth America, AFL-CIO,I violated Section 8(b)(1)(A) and(2) of the National Labor Relations Act, as amended (Act),by threatening company employee Dauphine with dis-charge for failing or refusing to pay back dues and by at-tempting to cause J. W. Clement, PacificPressDivision,2 todischarge Dauphine for such failure or refusal.Service of the charge, the commerce facts and conclu-sions, qualification of Union as a labor organization underthe Act, and the agency status at all pertinent times of theUnion's president (Kenneth Murray, secretary-treasurer(George Woenschel), and chapel chairman at the Company(Louis H. Robles) are all conceded in the Union's answerto the complaint. It is stipulated that at all times pertinentDauphine was an employee of the Company in an appropri-ate unit covered by a union-shop agreement; that on Janu-ary 15, 1970, the Union formally notified Dauphine that theInternational on August 14, 1969, ruled that his April 1969suspension from membership in the Union violated its con-stitution and bylaws and directed the Union to restore his1Hereafter Los Angeles Paper HandlersUnion No 3will be referred toas "theUnion"and the InternationalUnion withwhich it is affiliated,International Punting Pressmen and Assistants Union of North America,AFL-CIO, will becalled "the International "2Hereafter called the Company. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership, requested that Dauphine remit dues for themonths August 1969 through January 1970, and threatenedDauphine with a renewed suspension from membership andrequest for his discharge under the union-shop agreementunless such dues were paid by February 1, 1970; and thaton February 4, 1970, the Union asked the Company todischarge Dauphine under the union-shop agreement on hisfailure to comply with its demand.For the most part the facts are not disputed; the majorquestion is whether the Union's January 15, 1970, threat toDauphine and February 4, 1970, request of the Companywere unlawful under Section 8(b)(1)^A) and (2) of the Act.The General Counsel and the Union were afforded fullopportunity at the hearing to present evidence and examineand cross-examine witnesses and to file briefs. Both havefiled briefs.Based on his review of the entire record, observation ofthe witnesses, perusal of the briefs and research, the Exam-iner enters the following:FINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONAs noted heretofore, the jurisdictional and labor organi-zation allegations of the complaint were either admitted orstipulated; the Examiner therefore finds and concludes thatat all timespertinent the Company was an employer en-gaged in commerce in a business affecting commerce andthe Umon was a labor organization within the meaning ofSection 2(2), (5), (6), and (7) of the Act.IITHE UNFAIR LABOR PRACTICESA.The Union's Fine and Assessment PoliciesDauphine was a member of the Union and an employeeof the Company for several years preceding December 1968.Prior to that date, the Union levied an assessment on itsmembers of $10 per month to support its strike against theLos Angeles Herald Examiner. It also prior to that dateadopted-a policy to fine any member who failed or refusedto report for assigned picket duty at the Herald Examiner-$5 for the first refusal and $10 for each subsequent refusal.Dues were $12 per month. The Union followed the policyof deducting any unpaidassessmentsand fines from anymonies tendered to it by its members prior to applying suchtenders to any unpaid dues. Apparently all its members,including Dauphine, tendered dues and any other paymentsdirectly to the Union because the contracts between theUnion and the companies employing its members did notcontain checkoff provisions.B.Dauphine's Fines,Misapplication of HisDues Tenders,and SuspensionOn December 9, 1968,Dauphine was fined$5 for failingor refusing to picket as assigned.On February28, 1969, hewas fined another$10 for the same offense.In each of the months of December1968 and January,February,and March 1969, Dauphine followed his normalpractice of sending a check to the Union in the amount of$22, $10 to cover the current assessment and $12 to covercurrent dues.The Unionaccepted and cashedeach checktendered except the March check,which it returned, appar-ently on the ground the tender was insufficient in view ofthe $15 fine outstanding(the Union failed to state any re-ason with the return).On April 21,1969, Dauphine receiveda written notice from the International that he had beensuspended from membership for alleged nonpayment ofdues for the months of December 1968 and January, Feb-ruary and March 1969.'That same month (April) the Union asked the Companyto discharge Dauphine for his alleged nonpayment of dues.Dauphine filed charges with Region 21 against the Unionand the case was settled by the Union's agreement to with-draw its request.Dauphine also protested his suspension to the Interna-tional, taking the position that the picketing fines were un-lawfullyimposed.VicePresidentBolandoftheInternationalUnion conducted a special meeting of theUnion'smembership in July 1969 at which Dauphinevoiced his protest to Boland.C.Further Union Retribution Against theRecalcitrants,Including DauphineOn August 8, 1969,Muarry, the Union's president, pub-lished an article in the Los Angeles Citizen stating: (1) fourmembers of the Union were fined for failing or refusing topicketper assignment in the Herald-Examiner dispute;"- (2)rules of the Union require that all money tendered to theUnion by a member must first be applied to unpaid finesand assessments; (3) the application of that policy causedthe four to fall behind in their dues and resulted in theirsuspension from membership; (4) the four could reacquiregood standing membership only by paying all back fines,assessments,and dues,submitting a new application formembership supported by three good standing members,and being elected to membership by the members of theUnion;and (5) suggested that the four be placed in"coven-try," i.e., not be associated with or talked to. Two copies ofMurray's article were placed on the Union's bulletin boardat the Company's plant;some unknown person wrote thenames Dauphine and Prescott on one copy.5After the postingof the above article Dauphine changedto a more isolated,lob and ceased to visit or frequent thearea where the bulletin board was maintained,which was inan area where the employees took their coffebreaks and atelunch.D.Reversal of the Union's Fine and AssessmentLevies by the InternationalOn August 14, 1969, the president of theInternationaldirected a letter to Murray informing Murray that he hadreviewed Boland's report concerning the picketing fines(plus other complaints) and had reached the decision thatthe Union had violated both its own andthe International'sconstitution and bylaws by finingitsmembersfor failing orrefusing to perform picket dutyassignedby the Union in thecourse of the Herald-Examinerdispute, directed the Unionto cease and desist from collecting suchfines,and furtherdirected the Union to restore to good standingmemberswho lost their membership rights by reason of nonpaymentof such fines. Murray interpreted the letteras an invalida-tion of theassessmentsas well, since neither policy wasadopted by secret ballot.3Apparently the Union failed to forwardthe requisiteportion ofDauphine's December, January, and Februarydues tenderedto the Interna-tionalMurray testified that five, not four,members ofthe Unionwere fined forfailing orrefusingto picketas assigned- Bud Robbins, Dennis Johnson, BobHoules, LeePrescott,and Dauphine5Robbins, Johnson, andHoules were not employedby the Company LOS ANGELES PAPER HANDLERS UNION NO. 3423E.The Union's "Compliance" With theInternational'sDirectivesMurray took no action on the letter until the October 12,1969, meeting of the Union,when he read it to the assem-bled membership. Following the meeting,Murray sent cop-ies of the letter to the Union's chapel chairmen for postingat theplants employing the five men who were suspendedfor failing or refusing to pay the fines.Sometime that same month,Murray visited theCompany's plant and spoke with Robles,the Union's chap-el chairman at the plant.Robles told Murray that Dauphinewanted to see him.Murray sought out Dauphine.Dauphineexpressed his desire to regain good standing membership inthe Union,but said he could not understand how the inter-national arrived at its April 1969 position that he was inarrears in dues for the months of December 1968 and Janu-ary and February 1969, when he had tendered dues throughFebruary 1969 and had his cancelled checks to prove theUnion's acceptance of them.Dauphine also expressed hisconcern over his"coventry" status,stating that many of hisfellow employees did not associate with or talk to him.Murray promised to check into the mixup in the dues creditsin the spring,informed Dauphine that the InternationalUnion had overruled the Union on the fines and the assess-ments in August and Dauphine owed dues at least from themonth the decision issued(August),and suggested that ifDauphine wanted to get out of "coventry"he tender theback fines and assessments as well as the back dues chargedagainst him.Murray stated'ifDauphine would make suchfull payment he (Murray) "would circulate this around, andhe (Dauphine) would be re-established in the Union in goodfaith...that (paying the fines and assessments)would puthim in good light with his brother members,who had beenpaying the assessments all along,themselves...."Dau-phine replied that he would think about it.6 Murray madesimilar contact with Robbins,Johnson and Houles, all ofwhom paid 7 and were restored to good standing. The re-cord does not disclose if Murray had any personal contactwith Prescott;however,itwas conceded that as of the dateof the hearing Prescott had not tendered any payments tothe Union following his suspension from theUnion in thespring of 1969 under the same circumstances as Dauphineand was continuously employed by the Company at alltimes since his suspension to and including the date of thehearing.Robles posted the International president'sAugust 14letter on the bulletin board at the plant on October 23, 1969.Robles and Dauphine discussed Dauphine's status with theUnion several times thereafter.Robles urged Dauphine topay the Union but when asked by Dauphine whether heactually had been reinstated to good standing by the Union,Robles responded that he didn t know-it could be-noth-ing was official.6 The foregoing findings concerning the statments of Dauphine and Mur-ray are based on their uncontradicted testimony,with one exception Murraytestified he told Dauphine of the International's decision and that Dauphineowed dues from August 1969 on, Dauphine denied any knowledge of theInternational's decision or any demand for dues from August 1969 prior tohis receipt of the January 15, 1970, letter from the Union so notifying himThe Examiner credits Murray's testimony in this regard,as it appears unrea-sonable that Dauphine,having voiced his complaint to a vice president ofthe International and with a consequent interest in its disposition, would beentirely unaware of it over a 5-month period following its issuance He hadno difficulty procuring a copy of the Internation president's ruling when hesought one from Oscar Townes, a member of the Union His testimonyshowed his isolation as a result of the"coventry" policy was not complete,Robles and Townes conversed with him and without doubt they and othersdiscussed the International's ruling and directive to the Union, since it wouldbe of general interest to the shop employees.rThe record does not disclose what they paidF.The Union's Threat to Cause Dauphine'sDischarge and Attempt to Cause SameDauphine's next word from Murray wasa letter datedJanuary 15, 1970, formally notifying Dauphine that the In-ternational on August 15, 1969, ruled that any membershipsuspensions resulting from nonpayment of the fines for fail-ing or refusing to picket were unlawful and directed theUnion to restore to good standing any member who had lostsuch standing by reason of nonpayment of such fines. Theletter further demanded that Dauphine pay dues from Au-gust 1969 through January 1970 and threatened Dauphinewith a renewed suspension and request for his dischargeunless such payment was made by February 1, 1970.On Dauphine's failure to make the requested tender bythe date set, the Union sent a letter to the Company datedFebruary 4, 1970, requesting the discharge ofDauphine(and Prescott), stating that any member who had not tend-ered dues to the Union for 60 consecutive days was delin-quent under the Union's rules, that Dauphine and Prescotthad not tendered dues for over 180 days preceding the dateof its letter, and therefore their discharges were requestedunder the union-shop agreement between the Union and theCompany.About February 6, 1970, Dauphine (and Prescott) werecalled to the offices of Jerry Maras, the Company's industri-al relations director, informed of the Union s letter, (Marasalso had a copy of the January 15 letter), and told to securea release from the Union or face discharge. In a secondmeeting with Maras about a week later, Dauphine and Pres-cott informed Maras that they were prepared to pay duesfrom the month the Union notified them personally andformally (by January 15, 1970, letters) of their entitlementto reinstatement, but not for the preceding months demand-ed by the Union. Maras offered under the circumstances toaccept a tender from Dauphine and Prescott of dues for 2months as an intermediary, for transmission to the Union.Dauphine and Prescott agreed and tendered the requisitesums($24 each) to Maras.Maras then telephoned Murray and told Murray he hadchecks from Dauphine and Prescott for the Union covering2 months dues and offered to turn them over to Murray.Murray stated that he would not accept the tender, that thetwo owed dues from August and must tender $72 each. Hesaid he would check with his lawyerand contact Maraslater.Maras continued to hold the checks thereafter butreceived no further word from Murray.G.Analysis and ConclusionsIt is clear that the Union caused the International tosuspend Dauphin's good-standing membership in April1969 apparently by failing to forward the requisite per cap-ita payments due to the International for the months ofDecember 1968 and January and February 1969 from thedues payments made in each of those months by Dauphineanddues_ paymentsrejecting Dauphine's tender in March 1969 of hisdues for that month.It is further apparent that the Union did this to place itselfin a position where it could threaten Dauphine ((and othermembers who failed or refused to picket) with loss of theirjobs for such failure or refusal, thereby demonstrating itspower effectively to discipline those who disobeyed its in-structions. It is reasonable to presume that some memberswould be reluctant to support the Union in a dispute withan employer other than their own, not only by paying amonthlyassessmentto support the employees of the struckemployer, but also by spending part of their nonworking 424DECISIONSOF NATIONALLABOR RELATIONS BOARDtime picketing such employer. Suspension from member-ship for nonpayment of fines and/or assessmentsis a weakmeans for disciplining members who refuse to picket or topay assessments or fines, inasmuch as this results in a lossof dues incomeas well. (A member suspended for nonpay-ment of fines or assessments-which is automatic in manyunions after a limited period of time-is thereby relieved ofany obligation to tender dues). Loss of employment, how-ever, isextremely effective.Inasmuch as the Act permits discharge under union-secu-rity agreementsonlyfor dues delinquency, the Union resort-ed to the simple device of forcing such delinquency in thecaseof Dauphine (plus Prescott, Robbins, Johnson, andHoules) by deliberate misapplication of their dues tenders.The Union's first (April 1969) attempt to effect such disci-plinewas thwarted when Dauphine filed a charge with Re-gion 31, forcing the Union to withdraw its request to theCompany for Dauphin's discharge.A second blow fell in August 1969 when the Internationalruled that the picketinfines(and assessments) were unlaw-ful under its internal laws.UnderstandablyreluctanttoimplementtheInternational's order directing the Union to restore anymember to good standing who had lost such standing as aresult of the Union's application of its picketing refusal finepolicy, its president (Murray) delayed announcement of therulingto the members until the Union's October 1969 meet-ing and did not post the order at shops employing its mem-bers until later that month. When he met with Dauphine,still inOctober, Murray sought to pressure Dauphine to paythe two fines and monthlyassessmentsand dues all the wayback to March 1969 to secure relase from "coventry:Met with cautious rejoinder from Dauphine (that hewould "think about" this demand) and no tender of thesubstantial sum involved,8 in January 1970 Murray reducedthe Union's price still further-to payment of $72 (to coveran alleged 6 months' dues delinquency from August 1969,the month the Union received the International's order). Inhis January 1969 communication, however, Murray still re-mained silent regardingDaupphire's request to be releasedfrom "coventry" and ignored-his request for an explanationof what happened to his December 1968 and January andFebruary 1-969 dues tenders. Met with continued unrespon-sivenesson Dauphine's part, Murray followed through onhis January 1969 threat with a demand on the Company forDauphine s discharge for failure to pay the money demand-ed.Dauphine was deprived of any opportunity to participatein the Union's affairs, to attend its meetings, to debate andvote on matters of concern to its members, to fraternize withhis fellow employees, and to receive such other benefits asmembers derive from their membership in the Union fromthe date of his April 1969 suspension on. Neither inMurray's October 1969 conversation nor in his January 15,1970, letter did Murraycarry out the mandate of the Inter-national Union's August 1969 letter and offer Dauphinefullrestoration to good standing; in the October conversationMurray implied that Dauphine would remain in "coventry"unlesshe paid $191 to the Union (as of that month); inJanuary of 1970 he conditioned restoration of good stand-sAs of October 1969, $191-$96 for $12 per month dues and $80 formonthly assessments from Marchthrough October, plus $15 infines forfailure to picket.9The only meeting Dauphine attended during his suspensionwas the July1969 special meeting;however,thismeeting was heldonly forthe purposeof giving Dauphine and membersof the Union whohad complained to theInternational about various actions of theUnion an opportunity to presenttheir grievances to Vice President Boland of the Internationaling on the payment of$72 and still failed to assure Dau-phine of a release from"coventry."It is difficult to perceiveany valid basis for a wrongdoer(the Umon)to condition itscompliance with the mandate of a superiorbody (the Inter-national)on payments by the wronged person for monthsin which such person suffered irremediable deprivations, asdescribed above.When and if the Unionunconditionallyrestores Dauphineto full good-standing membership,including release from"coventry,"Dauphine will be obliged to tender dues to itand not before.That restoration has not occurred.1° TheExaminer therefore finds that by its January 15, 1970,letterthe Union threatened to cause the Company to dischargeDauphine for failure to pay a sum to which it was notentitled and without an accompanying offer of restorationof full good-standing membership and thus restrained andcoerced Dauphine in the exercise of his rights under Section7 of the Act,thereby violating Section 8(b)(1)(A) of the Act.The Examiner further finds that by its February 4, 1970,request that the Com any discharge Dauphine,the Unionattempted to cause the Company to discriminate againstDauphine while denying him full membership rights forreasons other than his failure to tender dues which it wasentitled to receive and thereby violated Section 8(bX2) ofthe Act.CONCLUSIONS OF LAW1.The Companyis an employer engaged in commerce ina business affecting commerce and the Union is a labororganization within the meaning ofSection 2(2), (5), (6) and(7) of the Act.2. By itsJanuary 15, 1970, threat to cause the Companyto discharge Dauphine unless he paid a sum to which it wasnot entitled and without unconditionally offering Dauphinerestoration to full good-standing membership,the Unionrestrained and coerced Dauphine in the exercise of rightsunder Section7 of the Actand violated Section 8(b)(IXA)of the}•ct.3.By its February4, 1970,request for Dauphine's dis-charge for failure to pay the aforementioned sum the Unionattempted to cause theCompany todiscriminate againstDauphine while denying him full good-standing member-ship for reasons other than his failure to tender dues whichitwas entitled to receiveand therebyviolated Section8(bX2) of the Act.4.The aboveviolations affect commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYTo remedy the violations recited above it shall be recom-mended that the Union cease and desist from threateningDauphine with discharge under its union-security agree-ment with the Company for any reason other than his fail-ure to tender dues Tor months following its unconditionaloffer to restore Dauphine to full good-standing member-ship, including but not limited to restoration of his rights toattend any and all union meetings, participate in union10Murray clearly conveyed to Dauphine in October 1969 that he wouldremain in "coventry"until and unless he paid dues and assessments for eachmonth from March 1969,plus $15 in fines for nonpicketing; in his January1970 letter,Murray stillconditioned reinstatement on payment of dues foreach month from August 1969 and did not indicate that Dauphine would bereleased from"coventry,"Dauphine could not effectively participate in dis-cussions of policy and other umon affairs if the Union's members persistedin refusing to speak to him or associate with him at union meetings. Thusthe Union has yet to comply with the International Union's August 1969order, and consequently Dauphine still has no duty to tender. LOS ANGELES PAPER HANDLERS UNION NO. 3425discussions, elections, and other affairs of the Union, hisreleasefrom "coventry" (to enable him to converse andassociate with members of the Union), etc. It shall be fur-ther recommended that the Union cease and desist fromcausing or attempting to cause the Company to dischargeDauphine except for the reason just set forth. In order torectify the unfair labor practices herein found, it shall berecommended that the Union perform the following affirm-ative acts: (1) expunge or otherwise correct any recordspurporting to show any dues delinquencies against Dau-phine for any months for 1 which he tendered or tendersdues and any months he was or continues to be denied fullgood-standing membership in the Union; (2) send a letterto the Company withdrawing and revokin its February 4,1970, demand for Dauphin's discharge; (3) send a letter toDauphine withdrawing its October 169 and January 15,1970, demands and threats; (4) post notices where noticesto its members are customarily posted, including (but notlimited to)the bulletinboard at the Company's plant wherenotices to its members are customarily posted, in the formattached to this Decision marked "Appendix."RECOMMENDED ORDERagainst Dauphine except any dues delinquencies which mayoccur after he is offered fun good-standing membership asdefined above.(b) Inform Dauphine by letter of its withdrawal of itsOctober 1969 and January 15, 1970,demands and threats.(c) Inform the Company by letter of its withdrawal of itsFebruary 4, 1970,request for Dauphine's discharge underthe union-security agreement between the Union and theCompany.(d) Post at its offices and meeting halls and all otherplaces where notices to members are customarily posted,including the bulletin boards where such notices are postedat the Company's plant and other plants where its membersare employed,in conspicuous places,copies of the attachednotice marked"Appppendix."[1Copies of the notice on formsprovided by the 'Regional Director for Region 21, afterbeing duly signed byytheUnion's authorized representa-tives, shall be posted b it immediately upon receipt thereofand maintained for 60 consecutive days.Reasonable stepsshall be taken by the Union to insure that such notices arenot altered,defaced,or covered by other material.(e) Notify the Regional Director for Region 21, in writing,within 20 days from the receipt of this Decision,what stepsthe Union has taken to comply herewith.121.The Union,its officers,agents,successors,and assignsshall:(a) Cease and desist from threatening Dauphine with dis-charge under the union-security agreement between the Un-ion and the Company for any reason other than his failureto tender dues for months following its unconditional offerto restore Dauphine to full good-standing membership asthat restoration is defined in "The Remedy."(b) Cease and desist from causing or attempting to causethe Company to discharge Dauphine under that agreementexcept for the reason just stated.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Expunge from or correct any records purporting toshow any dues, assessment,or fine delinquency charged11 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovidedin Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions, and order,and all objectionsthereto shallbe deemed waived for all purposes.In the event that the Board'sOrder is enforced by a judgment of a UnitedStatesCourtof Appeals, thewordsin the notice reading"Posted byOrder of the National Labor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."12 In the eventthat thisRecommendedOrderis adoptedby theBoard, thisprovisionshall be modified to read:"Notifythe Regional Director for Re-gion 21, in writing, within 10 days from the date of this Order,what stepsithastaken to complyherewith."